t c memo united_states tax_court david w and connie l swanson petitioners v commissioner of internal revenue respondent fsh services r richard evans trustee petitioner v commissioner of internal revenue respondent docket nos filed date joe alfred izen jr for petitioners erin k salel and jolene itakura for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes david w and connie l swanson docket no year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number -- -- dollar_figure dollar_figure big_number big_number fsh services r richard evans trustee docket no year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number -- -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice of procedure respondent concedes that if fsh services is disregarded for federal tax purposes it should not be subject_to deficiencies additions to tax or penalties after trial respondent submitted the following revised computations of the amounts at issue attributing the income in issue to david w and connie l swanson collectively the swansons and taking into account respondent’s concessions as to deductions year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 -- -- -0- dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether the burden_of_proof has shifted to respondent under sec_7491 whether fsh services is disregarded for federal tax purposes and its income for the years in issue is attributed to the swansons whether the periods of limitations on assessment expired before the deficiency notices were sent whether the swansons are liable for self-employment_tax on income from fsh services whether the swansons are entitled to deductions in excess of those allowed by respondent whether the swansons are liable for the accuracy-related_penalty under sec_6662 and whether the swansons are liable for a penalty under sec_6673 the terms trust trustee settlor and other related terms are used in this opinion for convenience and are not intended to be conclusive as to the characterization of fsh services for federal tax purposes findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the swansons resided in california and fsh services had a mailing address in california at the time their petitions were filed david w swanson mr swanson and connie l swanson mrs swanson are married and have five children the swansons are well educated each having a bachelor of science degree in mechanical engineering from california polytechnic state university san luis obispo from to mr swanson worked for hewlett-packard co hewlett-packard first as an engineer and then as an engineer manager wanting to start his own engineering consulting business the business mr swanson began investigating which form of business_entity would best suit his needs in the summer of mr swanson met with r richard evans evans to discuss the possibility of running the swansons’ forthcoming business through an unincorporated organization in trust form the swansons decided to establish their business in this trust form and on date cache properties unlimited cache as named settlor created fsh services for this purpose one hundred shares called capital units represented the beneficial_interest in fsh services and were memorialized on a document called the trust certificate in exchange for all capital units cache purportedly transferred a corpus to the board_of trustees which at that time consisted only of marcia doerr doerr according to the trust instrument referred to as the declaration of trust and indenture indenture fsh service’s corpus consisted of personal_property received dollar_figure received dollar_figure paid out dollar_figure the record is not clear as to many details of the transaction including who received the dollar_figure paid out it appears that cache contributed the dollar_figure received and doerr transferred all capital units to cache at this time the swansons contributed the dollar_figure received also in exchange for the capital units even though the trust certificate designated all capital units to cache no other money or property was put into the trust at its creation shortly thereafter the swansons further funded the trust with approximately dollar_figure to get it going on date doerr transferred capital units to the swansons and capital units to three of the swansons’ children from the capital units held by cache there is no record that cache received remuneration for transferring its capital units also on date doerr appointed the officers of fsh services as follows mr swanson general manager mrs swanson treasurer vernon tritchka tritchka assistant manager and secretary and gary mcleod mcleod protector the indenture provided that no officer could be removed without thirty days written notice given prior to such removal the indenture also provided that mcleod as protector is the internal guardian of the fiduciary obligation of the trustees toward the capital unit holder s and that he has the power to access all the records of the trust at the same time doerr appointed evans cotrustee of fsh services and he served in that capacity for the years in issue while still serving as treasurer mrs swanson replaced tritchka as assistant manager on date on date evans replaced doerr as executive trustee and he appointed susan o’brien o’brien cotrustee with respect to appointment of trustees the indenture provided the following should there remain no board to appoint a successor trustee the protector shall appoint one trustee or else the capital unit holders may apply to a court of competent jurisdiction to appoint one trustee who shall then have power to appoint other trustees the indenture and additional trust provisions contained within the minutes granted all the officers and trustees authority to manage operations of the trust and have signature_authority of its bank accounts the indenture also provided that full health coverage and educational expenses of the officers and certificate holders could be paid for by the trust the business initially operated out of a converted bedroom at the swansons’ residence in the swansons built a freestanding workshop on their property that fsh services used for the business and mr swanson used for his own commercial enterprise fsh services paid rent for its use of the residence and workshop and also paid one-quarter of the swansons’ utility bills fsh services treated the swansons as independent contractors and not as its employees personal expenses of the swansons were nonetheless paid_by fhs services including family meals medical and dental expenses braces for at least one child’s teeth and their children’s school tuition these personal expenses were claimed as deductible expenses of fsh services mrs swanson did the bookkeeping and kept the records for fsh services for the years in issue fsh services had six bank accounts including an income account and an operations account and all the accounts used the swansons’ home address as their mailing address mrs swanson earned dollar_figure a year in her capacity as bookkeeper treasurer and assistant manager of fsh services mr swanson quit his job with hewlett-packard in early to concentrate on the business full time as the general manager of fsh services mr swanson found customers made proposals and reviewed contracts he also found and hired other engineers for fsh services whom he managed and assigned work on many contracts he worked as an engineer as well mr swanson’s reputation as an engineer manager and his expertise contacts and goodwill attracted the clients of fsh services for the years in issue mr swanson secured contracts with large companies such as hewlett-packard gradco usa inc and proxima corp mr swanson earned dollar_figure a year in his capacity as general manager of fsh services during the years in issue mr swanson also worked outside of fsh services in his personal engineering business mr swanson decided which engineering jobs he worked through fsh services and which jobs he personally performed in the same workshop shared by fsh services mr swanson invented products that he patented to himself he received substantial licensing fees through his patents during this time after the business was up and running evans purportedly introduced mr swanson to an englishman named bernard putz putz putz claimed to represent an offshore_trust in gibraltar called the loire trust he allegedly offered to capitalize fsh services up to dollar_figure if the swansons would transfer their capital units to the loire trust on date the swansons transferred one of their capital units to another of their children for a total of capital units in their children’s names and their remaining units to the loire trust in exchange for an oral promise from putz of a loan the loan never occurred and the swansons never attempted to get their units back from putz or the loire trust the o’brien group a tax services business owned and operated by o’brien prepared fsh services’ tax returns for the years in issue fsh services was listed as a simple_trust on its form sec_1041 u s income_tax return for estates and trusts for and and the type of entity box was left unchecked for as of date internal_revenue_service irs records did not show these tax returns as having been filed by fsh services schedules k-1 beneficiary’s share of income deductions credits etc attached to the tax returns showed fsh services as having made beneficiary income distributions to the loire trust as follows dollar_figure in dollar_figure in and dollar_figure in however there is no record that fsh services ever made any distributions to the loire trust fsh services reported no other beneficial distributions and the swansons waived their children’s rights to trust income for the years in issue on their form sec_1040 u s individual_income_tax_return the swansons reported the following year gross_income taxable_income total_tax dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the swansons wrote the phrase coactus feici sic in the jurat box of their tax returns for the years in issue the o’brien group prepared the swansons’ tax_return the irs audited petitioners’ returns for the years in issue the irs recomputed fsh services’ gross_receipts using a bank deposit analysis the irs determined that fsh services’ net taxable deposits were dollar_figure for dollar_figure for and dollar_figure for after concessions these amounts were reduced to dollar_figure dollar_figure and dollar_figure for and respectively for reasons set forth below and in relation to petitioners’ statute_of_limitations argument these reduced amounts represent amounts properly includable on but omitted from the swansons’ returns revenue_agent higgins higgins conducted audit interviews with mr swanson and his agent o’brien when asked questions regarding fsh services mr swanson refused to explain the swansons’ close connections with the trust other than his position as general manager in a followup interview mr swanson and o’brien refused to talk with higgins and demanded that he be replaced on the grounds that mr swanson had filed a lawsuit against him revenue_agent lee lee replaced higgins and conducted a third interview mr swanson and o’brien refused to answer many of lee’s questions and they made insulting comments to and about lee higgins also conducted an interview with evans accompanied by o’brien as his agent regarding fsh services evans refused to answer many questions at the interview asserting his fifth_amendment right against self-incrimination the irs sent a notice_of_deficiency to the swansons on date deficiencies were determined for the years in issue on conclusions that the swansons improperly assigned their income to fsh services or alternatively fsh services is a sham trust with no economic_substance and is disregarded for federal tax purposes or alternatively fsh services is determined to be a grantor_trust under sections and its income is taxable to the swansons the adjustments reflected in the notice included unreported gross_receipts derived from the bank deposit analyses and disallowance of itemized_deductions by a separate notice_of_deficiency sent to fsh services the irs determined deficiencies for the years in issue primarily because of unreported gross_receipts other adjustments for included modifications to expenses claimed on schedule c profit or loss from business and disallowance of the income distribution_deduction after the years in issue the swansons discovered checks disappearing and unexplained amounts being withdrawn from the fsh services’ bank accounts evans refused to respond to questions regarding these matters mr swanson brought a copy machine to evans’s home and copied the fsh services records that were stored there upon investigation the swansons found that evans had written several checks that were unaccounted for in the bookkeeping the swansons objected to evans’s behavior and along with o’brien requested that evans resign as trustee because evans did not agree to resign they demanded that he surrender fsh services’ checkbooks which he did the swansons later transferred the business out of fsh services and into a new entity maxim automation products l l c maxim which acquired all subsequent contracts fsh services provided capital for the new venture and became a partner in maxim on date the u s district_court for the southern district of california found o’brien guilty of count of conspiracy to defraud the united_states counts of tax_evasion counts of tax evasion--aiding and abetting and counts of aiding and assisting the filing of false income_tax returns the court sentenced her to over years in prison on date the district_court found evans guilty of count of conspiracy to defraud the united_states counts of tax evasion--aiding and abetting and counts of aiding and assisting the filing of false income_tax returns the court sentenced him to over years in prison joe alfred izen jr izen petitioners’ counsel in these cases represented evans in his trial petitioners were aware of and consented to izen’s representation of evans in spite of potential conflicts of interest between petitioners and evans because of these criminal convictions evans and o’brien no longer served as trustees the swansons chose a friend mark corcoran corcoran as the new trustee of fsh services opinion petitioners argue that fsh services is a valid entity independent of the swansons and that all transactions involving fsh services should be respected for federal tax purposes respondent argues that the swansons should be taxed on income of fsh services and adduces three alternative theories as to why fsh services is a sham trust that has no economic_substance the assignment_of_income_doctrine applies or the grantor_trust provisions apply we agree with respondent on the first theory burden_of_proof petitioners bear the burden_of_proof in these cases and it has not shifted under sec_7491 see rule a 290_us_111 petitioners did not cooperate during irs examinations but obstructed them by refusing to produce certain documents or to answer questions see sec_7491 petitioners were confrontational and insulting to the revenue agents moreover even though their testimony and exhibits are voluminous petitioners did not present credible_evidence that fsh services had economic_substance see sec_7491 the evidence that they did produce was undermined by their implausible claims their testimony about events and their explanations of improper deductions were not credible for example mrs swanson during her testimony attempted to justify the fsh services deduction of the costs of family meals and a trip by petitioners to hawaii as management expenses we are not required to accept testimony that is improbable or vague see 440_f2d_688 9th cir affg tcmemo_1969_159 sanderlin v commissioner tcmemo_2008_209 the swansons’ testimony was improbable they claim that the trust they established with the effect of their reporting minimal tax_liability on substantial profits of the business was not tax motivated petitioners contend that they created their business within the trust for asset protection purposes yet the swansons according to their testimony inexplicably gave away their capital units of fsh services for nothing more than a stranger’s promise of a loan petitioners present no evidence of this transaction or of the unknown off-shore loire trust it is not plausible or credible that the swansons gravely concerned about protecting assets would have given away their legal and beneficial interests in the business that was their livelihood the swansons closely interacted with evans and o’brien but deny that they ever discussed tax_avoidance evans however has long been involved with the abusive trusts and both he and o’brien promoted tax_evasion schemes to their clients see buckmaster v commissioner tcmemo_1997_236 see also united_states v evans no 03cr1110-l s d cal date finding evans guilty of tax_evasion aiding_and_abetting among other crimes united_states v o’brien no 03cr1110-l s d cal date finding o’brien guilty of tax_evasion aiding_and_abetting among other crimes affd sub nom 261_fedappx_52 9th cir we do not believe that evans did not promote tax_avoidance as a primary objective when proposing his trust schemes to the swansons the swansons also directly demonstrated tax-protester actions including writing coactus feici in the jurat boxes of their tax returns for the years in issue mrs swanson understood that coactus feci meant something like signing the return but under protest or not protest but reserving my rights kind of thing mr swanson’s hostile actions against the examining agents were consistent with protester attitudes their associates playing roles in these cases maintained similar positions in other cases see corcoran v commissioner tcmemo_2002_18 corcoran a trained accountant brought standard tax-protester arguments before the court which imposed a sec_6673 penalty for his insistence in pursuing frivolous contentions affd 54_fedappx_254 9th cir caralan trust v commissioner tcmemo_2001_241 doerr was the trustee of trusts used by taxpayers to avoid tax and shift income and as a result the court determined a penalty of dollar_figure was warranted for frivolous claims and positions given their antitax position implausible claims and dearth of credible_evidence we do not accept petitioners’ assertion that they established the trust for nontax business reasons they have not satisfied the prerequisite to shifting the burden_of_proof under sec_7491 disregard of fsh services tax motivation alone is not a ground to disregard fsh services for federal tax purposes a taxpayer has the right to elect a business form to minimize or altogether avoid the incidence of taxation by any means that the law permits see 293_us_465 this right however does not grant the taxpayer leeway to structure a paper entity to avoid tax when that entity is without economic_substance 79_tc_714 affd 731_f2d_1417 9th cir nor is the government required to simply accept a taxpayer’s election of business form where that form is a sham 308_us_473 instead the government should disregard the sham as any other result would allow the schemes of the taxpayer to supersede the law id application of these principles requires us to look beneath the surface of a purported trust and examine its economic reality see 79_tc_888 if a_trust has no economic_substance apart from tax considerations the trust is not recognized for federal tax purposes 73_tc_1235 we consider the following factors to determine whether fsh services lacks economic_substance whether the swansons’ relationship as settlors to the property differed materially before and after the trust’s creation whether the trust had trustees who could act independently of the swansons whether any economic_interest passed to other trust beneficiaries and whether the swansons respected the restrictions placed on the operation of fsh services as set forth by the indenture or the law of trusts id pincite4 accord 509_f3d_1149 9th cir affg tcmemo_2005_136 with respect to the first factor we look beyond the named settlor to the economic reality of the purported trust in order to determine the true settlor see zmuda v commissioner supra pincite cache the named settlor appeared out of nowhere and transferred dollar_figure to create fsh services once it had served this purpose cache conveniently disappeared from the record this exact scenario occurred in another case involving evans where we determined cache to be a straw_man buckmaster v commissioner supra here too cache was a nominal settlor petitioners contend that the swansons never transferred any property to fsh services and therefore cannot be its settlors the economic reality of the creation of fsh services however is that only the swansons funded the trust in any meaningful way first with an initial dollar_figure then more funds amounting to dollar_figure these amounts along with the use of the swansons’ residence are the only physical assets that started fsh services and the business within petitioners state that fsh services started with nothing but they ignore these assets with which the swansons initially funded fsh services petitioners also disregard the intangible assets that the swansons supplied to fsh services the trust had no potential value without the services of the swansons especially mr swanson’s skills and resources the combination of dollar_figure in capital and the swansons’ talents was the principal asset and income producer for fsh services as the only persons to put anything of value into the trust the swansons are the true settlors of fsh services we now look to whether the swansons’ relationship to trust property differed materially before and after creation of fsh services petitioners argue that the business was formed within and not transferred to the trust thus they claim the swansons could not have had a relationship with the business before the trust because the business did not exist at that point the business of fsh services however was nothing more than mr swanson’s array of income-producing skills these service skills cannot be transferred solely to the trust and they remain as inherent to mr swanson after the creation of the trust as they were before moreover the swansons’ access to their residence their tools and their initial funds did not materially change because of the trust the line between trust property and personal_property was often blurred as the swansons used trust funds to pay for clearly personal expenses of themselves and their children the swansons’ relationship to the property did not differ in any material aspect before and after the creation of the trust the second factor is whether fsh services had trustees who could act independently of the swansons this factor would include the power to prevent the swansons from acting against the interests of the beneficiaries see markosian v commissioner supra pincite the failure of a trustee to have any meaningful role in the operation of the trust has been repeatedly cited by this court as evidence that the entity lacks economic_substance see zmuda v commissioner supra pincite para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir petitioners interpret this factor as satisfied because the trustees especially evans were actively involved in the business petitioners argue that evans signed multiple business letters and minutes of fsh services the name on the documents however is not persuasive evidence of evans’s independent control evans paid what he was told by the swansons to pay and signed what he was told to sign mr swanson not evans decided what contracts would be accepted and which ones he would perform as an individual and which would be attributed to fsh services when the swansons disagreed with evans’s use of an fsh services bank account apparently to his own benefit and not that of the trust they forced evans to surrender the trust’s checkbook the swansons transferred the main asset of fsh services the business to maxim along with all new engineering contracts and the accompanying income no trustee had the power to prevent this from happening and fsh services funded the swansons’ new business the swansons could not be removed from their positions as management officers without prior notice while the trustees were not entitled to such notice the evidence establishes that the swansons held perpetual control of fsh services and that fsh services lacked independent trustees see 37_f3d_1564 10th cir as to the third factor petitioners failed to prove that an economic_interest ever passed to any beneficiary of fsh services for the years in issue the purported beneficiaries were the loire trust units and the swanson children units fsh services as a simple_trust was required to distribute all of its current income for the taxable_year to the beneficiaries see sec_1_651_a_-1 income_tax regs fsh services’ form sec_1041 and schedules k for the years in issue reflect substantial income distributions to the loire trust however none of these distributions can be substantiated from the evidence to the contrary the income of fsh services remained under the control of petitioners there is no persuasive corroboration that the loire trust exists as an entity with respect to the children the swansons provided letters to evans that waived their children’s beneficial distributions for the years in issue while the children did receive benefits paid from the trust such as school tuition medical insurance braces and other personal expenses they did not receive them in their capacity as beneficiaries of fsh services the payments for the benefit of the children were disguised as deductible expenses of the trust mrs swanson admitted during her testimony that fsh services paid and deducted as expenses tuition for the children and all medical costs for the family moreover the trust certificate shows that cache was initially assigned the capital units of fsh services two months later cache transferred its units to the swansons and their children the swansons transferred their units a little over a year later to the loire trust these transfers took place with no evidence that the previous beneficiaries ever received any consideration for their capital units this paper shuffling further shows the lack of economic reality of these arrangements see sparkman v commissioner tcmemo_2005_136 we conclude that no economic_interest passed to any of the alleged beneficiaries of fsh services in considering the fourth factor we look to whether the swansons were bound by any restrictions imposed by the indenture of fsh services or the law of trusts the record shows that the swansons disregarded the purported separateness of the trust several properties were used interchangeably between the swansons and the trust including the swansons’ residence the workshop and tools the swansons had and used access to trust bank accounts and used trust income to pay their personal expenses the trust_indenture states that a successor trustee can be appointed by another trustee the protector or a court through the request of the capital unit holders the swansons who held none of those titles disregarded the indenture and chose their friend corcoran as successor trustee the swansons allegedly pursued evans over missing funds of fsh services supposedly on behalf of their children’s 4-capital- unit interest and through a self-proclaimed fiduciary duty the indenture grants the protector mcleod the fiduciary responsibility to proceed against the trustees on behalf of the beneficiaries it also grants the protector the right to access trust records again the swansons ignored the trust instrument and acted as the owners of trust assets the swansons’ actions were inconsistent with the restrictions set forth in the indenture or the laws of trust the four factors for testing the economic reality of fsh services weigh heavily against petitioners in accordance with 73_tc_1235 we conclude that fsh services is a sham trust lacking economic_substance for federal tax purposes having found the trust structure of fsh services to be a sham we hold that the income in issue is taxable wholly to the swansons because we reach this holding under a sham trust theory we need not consider respondent’s alternative arguments applying grantor_trust provisions or the assignment_of_income_doctrine petitioners alternatively argue that if fsh services is not recognized for federal tax purposes then evans should be liable for the amounts at issue under a theory of attribution of income petitioners contend that evans and not the swansons received maintained and enjoyed the income in issue a well-established principle of tax law is that income is taxed to the person who earns it 281_us_111 this taxing of income cannot be escaped by anticipatory arrangements and contracts however skil l fully devised to prevent the salary when paid from vesting even for a second in the man who earned it id pincite the determination of the proper taxpayer depends upon which person or entity in fact controls the earning of the income rather than who ultimately receives the income see 621_f2d_1318 8th cir affg tcmemo_1979_164 the swansons used their expertise labor goodwill and money to start_up and maintain the business that earned_income through fsh services for the years in issue mr swanson made all the business decisions free from demands or direction by anyone else he decided who fsh services would work with how many jobs to take how much to charge and even which jobs would be done through the auspices of fsh services and which jobs he would take on personally he sought customers hired and managed contractors made proposals and reviewed contracts the swansons controlled who received the money earned by their services be it fsh services maxim or the swansons themselves through mr swanson’s own work that the swansons placed evans in a figurehead position with signature_authority over their accounts does not alter their control_over the earnings_of the income in issue anymore than does their giving away all their beneficial interests to the loire trust that evans well after the years in issue may have diverted funds does not alter the swansons’ control_over the earnings_of that income during the years in issue the swansons ultimately directed when where and with whom their earnings would be placed consequently the swansons and not evans are liable for the amounts at issue as the income they earned through their services can be attributed only to them period of limitations without ever having pleaded the issue petitioners almost as an afterthought in their briefs argue that the deficiencies are barred by the 3-year statute_of_limitations under sec_6501 we need not consider an issue not properly raised see rule 101_tc_374 affd without published opinion 40_f3d_385 5th cir the answer here however is clear sec_6501 provides that tax may be assessed within years after a return is filed where as here a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return because the swansons omitted income in the amounts set forth in our findings sec_6501 applies self-employment_tax petitioners contend that the swansons are not liable for self-employment taxes solely because the income in issue is not attributable to them because we hold that the swansons earned the income they are liable for the self-employment_tax imposed by sec_1401 and entitled to the related deduction under sec_164 deductions petitioners argue that the swansons are entitled to schedule c deductions in excess of those allowed by respondent for the years in issue taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 taxpayers are required to maintain records that are sufficient to enable the irs to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs taxpayers must substantiate both the amount and the purpose of the claimed deductions 116_tc_438 taxpayers must also show that the irs’s determinations as to deductions are in error rule a welch v helvering u s pincite in their reply brief petitioners specify items and amounts that they still claim are deductible petitioners however do not cite evidence that substantiates these deductions or shows any error in the irs’s determinations for example petitioners claim dollar_figure should be allowed as a deduction for fsh services continuing education in the first dollar_figure of this business_expense was for beneficiary education which apparently was the tuition payments for the private education of the swansons’ children the remaining dollar_figure was for officer education which apparently was a subscription to an undisclosed newsletter and law books no effort is made to explain how this tuition reimbursement an untitled newsletter and tersely described law books relate to the ordinary and necessary expenses of the swansons’ business see sec_162 moreover the documents petitioners submitted ie self-generated or generic receipts scrawled notes and a copy of the front of one check are unreliable the record establishes only that petitioners are trying to claim personal expenses as business deductions see sec_262 it does not support any allowances not already conceded by respondent accuracy-related_penalties respondent determined that the swansons are liable for sec_6662 accuracy-related_penalties for all years in issue sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment_of_tax attributable to any one of various factors including any substantial_understatement_of_income_tax see sec_6662 a substantial_understatement exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner supra pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite respondent’s burden of production is met by proof that the swansons substantially understated their income_tax because they failed to properly report the income they earned sec_6662 penalties are inapplicable to the extent the taxpayers had reasonable_cause and acted in good_faith sec_6664 petitioners argue that they are not liable for this penalty because they did not understate their federal_income_tax this is so petitioners contend because fsh services was a taxable entity separate from them and not a sham we have however already held that fsh services was a sham given the evidence presented we conclude that petitioners neither had reasonable_cause for their underpayments nor acted in good_faith we sustain respondent’s determination on this issue sec_6673 sec_6673 prescribes a penalty not in excess of dollar_figure when a taxpayer institutes or maintains a proceeding primarily for delay pursues a position in this court that is frivolous or groundless or unreasonably fails to pursue available administrative remedies petitioners contend that they brought these cases in good_faith and were able drastically to reduce the determined deficiencies the swansons’ tax_liabilities are reduced from the amounts determined in the notices of deficiency but this aspect alone does not avoid a sec_6673 penalty the reduction was not based on any evidence produced or arguments made by petitioners and respondent’s concessions would have probably occurred during the administrative process if petitioners had cooperated rather than obstructed the examination see sec_6673 suri v commissioner tcmemo_2004_71 affd aftr 2d 2d cir caralan trust v commissioner tcmemo_2001_241 griest v commissioner tcmemo_1995_165 see also ruocco v commissioner tcmemo_2002_91 affd 346_f3d_223 1st cir the arguments petitioners assert regarding the economic reality of their trust have been universally rejected by this and other courts see matrixinfosys trust v commissioner tcmemo_2001_133 affd sub nom 56_fedappx_359 9th cir petitioners claim that the court at the conclusion of the trial recognized the uniqueness of their trust but the court’s statement was that no such trust ever succeeded in avoiding tax on earnings_of a business and allowing individuals to deduct obviously personal expenses petitioners were warned that their arguments lacked merit and had been the basis for sanctions in prior cases e g 898_f2d_455 5th cir petitioners continued to press forward with these cases they created a voluminous paper record but it lacked substance and defied reality their claims were implausible and groundless and their cases are not distinguishable from scores of others penalties had previously been imposed on their chosen associates and others in similar circumstances see 289_f3d_452 7th cir affg 116_tc_111 corcoran v commissioner tcmemo_2002_18 caralan trust v commissioner supra on the record in these cases a penalty of dollar_figure is appropriately imposed on the swansons we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues to reflect the foregoing decision will be entered under rule in docket no and an appropriate order will be issued in docket no
